DISSENTING OPINION OE
MR. JUSTICE WOLE.
I cannot agree with the judgment in this case. The opinion of the court gives no reasons for the affirmance of the sentence beyond saying in substance that the proof is sufficient for a conviction.
The prosecution was brought under section 263 of the Penal Code which provides:
“Every parent of any child who wilfully omits, without lawful excuse, to perform any duty imposed upon him by law, to furnish necessary food, clothing, shelter, or medical attendance for such child, is guilty of misdemeanor.” •
When a statute uses the words “feloniously, maliciously, knowingly or voluntarily, ’ ’ and words of like import we have held that these words describe a mental element and make necessary the proof of intent, in other words of a mens rea. (People of Porto Rico v. Rosendo Ferraris, [15 P. R. Rep., 793], decided December 24, 1909.)
The word here used is “wilfully” which means purposely or intentionally. I do not find that there was any proof of an intent to abandon. There was testimony to the effect that the appellant, although ordered to do so by a court, failed, after a few weeks, to support his children, but there was no evidence that he had the power or ability or means to support them. No presumption arises from the failure to support that the father wilfully abandoned. Some other proof is nec*198essary. The evidence, not only of the appellant bnt of other witnesses is positive and nncontradicted that he did not have the wherewithal to support his children, having to rely on the charity of others. Under these circumstances it is impossible for me to see a case of wilful abandonment and I think the judgment should have been reversed.
I agree with the foregoing opinion excepting the citation made of the case of People v. Rosendo Ferraris. (Signed) José Ma. Figueras, Associate Justice.